DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 	An Office on the merits of pending claims 4-11, 21-25 as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a device wafer” (see claims 4-5, line 4; claim 9, line 6), respectively as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
“he” (in paragraph 0052, line 1) should be :--“the”--. 
Also, the reference number “110”  has been defined in many different ways such as: “lower sense plate substrate 110” (see specs.  para. 0028)”; and “lower sense plate wafer 110” (see para. 0037); and “wafer 110” (see para. 0039; as well as para. 0090). Appear to be one number representing multiple element structures, which is unclear and confusing.     
The “device wafer” (i.e., para.0054 of the specs., and many other places)  which is not known since no designation reference assigned to such structure.   
“this layer”(para 0053, page 10) appears to be incomplete, since it is not known as to exactly which layer applicant refers as above. 
 “the wafer” (para. 00114 and 00115) appears to be incomplete since no details description or reference numbers in reference to this.     For clarity of the specification and drawings.   Appropriate correction is required.
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to how the “bonding the silicon sense plate wafer having the sense plate to a device wafer in which a proof mass 12 is formed” (see claim 4, lines 4-5, similar to this in claims 5, line 4, claim 9, line 6), since, the claimed “device wafer is unknown and/or not pointed out in the drawings.
	“a proof mass is formed” (claim 4, line 5) should be rewritten into positive method limitation  such as (e.g., forming a proof mass on a side of the device wafer“ is suggested.
	Similar to the above should be applied to claim 5, lines 4-5, and claim 9, line 6, respectively.
	“either side of the device” (claim 9, line 5) should be changed to one side since, it is unclear as to which side of the device when utilizing w/ term either.  Please be precisely.
	“the sensors”(claim 4 line 8, claim 5, line 8 )lacks proper antecedent basis and should be changed to: --“tuning fork gyroscope sensors”--, as  set forth in the preamble of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-11, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al (US 7172919) in view of Sawyer (US 6548321) or Huang (US 6189381).
	Weinberg et al discloses the claimed method for fabricating tuning fork gyroscope sensors, comprising: 
	fabricating at least one sense plate 26/28 on a silicon sense plate wafer 16 (see Fig. 2A-3); 
	bonding the silicon sense plate wafer 16 having the sense plate  26 to a device wafer 23 in which a proof mass 12 is formed; and 

    PNG
    media_image1.png
    695
    666
    media_image1.png
    Greyscale

	forming through silicon vias through the sense plate wafer having the sense plate and wire bonding into the vias to establish electrical connections to the sense plate for the sensors (see marked up Fig. 3 above).
	If argues that the Weinberg et al does not teach “forming through silicon vias through the sense plate wafer having the sense plate and wire bonding into the vias to establish electrical connections to the sense plate for the sensors” Applicant refers to Sawyer (see Fig. 5 which depicts the above where the forming through silicon vias 56c through the sense plate wafer having the sense plate and wire bonding into the vias  56c to establish electrical connections to the sense plate for the sensors 10),


    PNG
    media_image2.png
    317
    461
    media_image2.png
    Greyscale

	And/ or Huang (see Fig. 3L, discloses the same as above vias connection 68a-c configured for wire bonding thereto)

    PNG
    media_image3.png
    239
    689
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to employ the Sawyer or the Huang’s teachings as noted above onto the invention of Weinberg for various known benefits that includes a sensor device which is economical, miniaturized, and compatible with other sensor elements by utilizing the known and available process.    The motivation for the combination can be obtained by either of references since, all references used above are in a same endeavor field invention. 
	Limitations of claims 5, 9 are also satisfied by the above discussion, since claims above are another version or as same as independent claim 1. 
	As applied to claims 7-8, refer to Weinberg et al Figs, 2-3 which depicts the sense plate wafer containing the sense plate and the bonding the sense plate wafer to the plate wafer thereto. 
	Limitations of claims 21, 22 and 24-25 are also met by the combinations teaching set forth above.  Refer to Weinberg et al Figs, 2-3 as modified by the Sawyer/ Huang for the featured set forth in above claims.
Claim Objections
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt